Case 1:14-cr-00139-LAP Document 40 Filed 01/31/20 Page 1 of 2
U.S. Department of Justice

 
 

on

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

January 31, 2020

BY ECF _

 

iia aime aeete ee eee Vang ASianauents ctisimiottaenls 4
4

 

The Honorable Loretta A. Preska ie Ue EDC § Seley
United States District Judge ry aac fay
Southern District of New York op

500 Pearl Street Hops. A

New York, New York 10007 [it mares wien

 

 

 

 

Re: United States v. Danny Parker, 14 Cr. 139 (LAP)

 

Dear Judge Preska:

A status conference is currently scheduled in the above-captioned matter for February 4,
2020, at 11 am. The Government respectfully requests that the Court adjourn the conference for
approximately two weeks.

 

On January 13, 2020, the Court arraigned the defendant in the above-captioned matter on
specifications of violations of supervised release. One of the specifications alleges that the
defendant committed an assault on or about December 12, 2019, for which the defendant is subject
to arrest in Kings County, New York.

I have spoken with the investigating detective and assistant district attorney in charge of
the assault case, who informed me that they plan to seek an indictment against the defendant within
the next two weeks. Because the proceedings in the separate assault prosecution will have a
significant impact on the course of these violation of supervised release proceedings, the parties
agree that a status conference would more productively be held after observing whether an .
indictment is returned within that time.

Therefore, the Government respectfully requests, with the consent of defense counsel, that
the Court adjourn the currently scheduled conference. After conferring with defense counsel and

The conte ance a
is adjourned t to Fehihi AAW, LE at / Li. hi Ne. tee

Pa

 
 

é

  

A

Cela Le oh
rontren A. LA ;

ht

TED 37 ATH fs HILSTRICP JUDGE

 

 
Case 1:14-cr-00139-LAP Document 40 Filed 01/31/20 Page 2 of 2
Page 2

the Court’s chambers regarding availability, the parties respectfully request that the status
conference be rescheduled for the afternoon of either February 18 or February 20, 2020.

Respectfully submitted,

GEOFFREY 8S. BERMAN
United States Attorney

By: EZ —
Brett M. Kalikow
Assistant United States Attorney

(212) 637-2220

cc: Lloyd Epstein, Esq. (via ECF and email)

 

 
